DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1, 11 and 14 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding the ability to “wherein the delegating comprises delegating more power to a higher priority USB port than a lower priority USB port of the plurality of USB ports, after the delegating, negotiate, with a device over a configuration channel of the higher priority USB port, a lower power for the higher priority USB port, the lower power being less than a power delegated to the higher priority USB port as part of the delegating, and in response to negotiating the lower power for the higher priority USB port, negotiate, over a configuration channel of the lower priority USB port with another device connected to the lower priority USB port, a higher power for the lower priority USB port, the higher power being greater than a power delegated to the lower priority USB port as part of the delegating.” The closest prior art of record teaches using a configuration channel to re-negotiate port power to USB ports (see Schnell paragraph 35). The closest prior art of record also teaches assigning priorities and currents to USB ports (see Burdette paragraph 7). The prior art of record doesn’t teach after assigning power to a plurality of ports using a configuration channel of the higher priority port to renegotiate a lower power to a higher priority port and in response to the renegotiation using a configuration channel of the lower priority port to renegotiate a higher power for the lower priority port as required by independent claims 1, 11 and 14.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181